DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment to the specification and the claims filed on 11/10/2021, is received prior to the examination of the instant application and has not introduced any new matter, thus, has been entered and is examined on the merits. 


Specification
The disclosure is objected to because of the following informalities: the instant specification identifies an US Patent application 15/774,504 as a parent application, but however, the US Patent application 15/774,504 is currently an US Patent. Thus, for a purpose of clarification, it is suggested to amend the instant specification to update the status of the parent application.  
Appropriate correction is required.

Claim Objections
Claims 58, 64 and 70 are objected to because of the following informalities:  the claims recite “...part or all of the PDSCH” limitation, however there is no “PDSCH” recited in claims 53, 59 and 65. Thus, for a purpose of clarification, the limitation "the PDSCH " is suggested to change to "an PDSCH".   Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 53-55, 57-61, 63-67 and 69-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,228,916 B2 to Feng. Although the claims at issue are not identical, they are not patentably distinct from each other because claims are within a same scope as set forth below.
Regarding claim 53, U.S. Patent No. 11,228,916 B2 claims a method for transmitting uplink information on an unlicensed carrier (see claim 1), comprising: 
receiving, by terminal equipment, downlink information transmitted in at least one time resource set (see claim 1);
receiving, by the terminal equipment, second information used to determine a first time resource in a present time resource set (receiving a fourth information, see claim 1), wherein the present time resource set is a time resource set obtained by network equipment by contention (see claim 1), and the network equipment performs data transmission on the unlicensed carrier through time resource sets obtained by contention (see claim 1), time resources in each time resource set obtained by contention are continuous (see claim 1), and different time resource sets are discontinuous (at intervals, see claim 1); and
sending, by the terminal equipment, the uplink information corresponding to the downlink information by using the first time resource (see claim 1).
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 53 of the instant application merely broadens the scope of the claim 1 of the U.S. Patent No. 11,228,916 B2 by eliminating portions of Zhang Patent’s claim 1 (...wherein sending, by the terminal equipment, the uplink information to the network equipment in the first time resource of the present time resource set on the unlicensed carrier comprises:
sending, by the terminal equipment, an N-bit ACK/NACK to the network equipment through a Physical Uplink Control Channel (PUCCH) or Physical Uplink Shared Channel (PUSCH) on the first time resource, the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives the PDSCH sent by the network equipment in the at least one previous time resource set, and N being a positive integer, and wherein N is determined by the following formula:

    PNG
    media_image1.png
    45
    89
    media_image1.png
    Greyscale
,
where K represents a number of the at least one previous time resource set, C represents a maximum bit number of ACK/NACK corresponding to each PDSCH, 
    PNG
    media_image2.png
    24
    20
    media_image2.png
    Greyscale
 is equal to a number of time resource units in an ith previous time resource set of the at least one previous time resource set or equal to a number of downlink time resource units in the ith previous time resource set or equal to a parameter value configured for the ith previous time resource set by the network equipment, the parameter value being not greater than the number of the time resource units in the ith previous time resource set).
Regarding claim 54, U.S. Patent No. 11,228,916 B2 further claims wherein receiving, by the terminal equipment, the second information comprises:
receiving, by the terminal equipment, the second information after receiving the downlink information (the downlink information is transmitted in previous time resource set and the fourth information is received in a present time resource, see claim 1).
Regarding claim 55, U.S. Patent No. 11,228,916 B2 further claims wherein receiving, by the terminal equipment, the second information after receiving the downlink information comprises:
receiving, by the terminal equipment, the second information in the present time resource set after receiving the downlink information (the fourth information is received in the present time resource set, see claim 1).
Regarding claim 57, U.S. Patent No. 11,228,916 B2 further claims wherein the downlink information comprises a Physical Downlink Shared Channel (PDSCH), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (see claim 1).
Regarding claim 58, U.S. Patent No. 11,228,916 B2 further claims wherein sending, by the terminal equipment, the uplink information corresponding to the downlink information by using the first time resource comprises:
sending, by the terminal equipment, an N-bit ACK/NACK to the network equipment through a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH) on the first time resource, the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives part or all of the PDSCH (see claim 1).
Regarding claim 59, U.S. Patent No. 11,228,916 B2 claims a method for transmitting uplink information on an unlicensed carrier, comprising:
sending, by network equipment, downlink information 1n at least one time resource set (see claim 8);
sending, by the network equipment, second information to terminal equipment (sending a fourth information, see claim 8), wherein the second information is used to determine a first time resource in a present time resource set (see claim 8), the present time resource set is a time resource set obtained by the network equipment by contention (see claim 8), and the network equipment performs data transmission on the unlicensed carrier through time resource sets obtained by contention (see claim 8), time resources in each time resource set obtained by contention are continuous (see claim 8), and different time resource sets are discontinuous (at intervals, see claim 8); and
receiving, by the network equipment, the uplink information corresponding to the downlink information sent by the terminal equipment using the first time resource (see claim 8).
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 59 of the instant application merely broadens the scope of the claim 8 of the U.S. Patent No. 11,228,916 B2 by eliminating portions of Zhang Patent’s claim 8 (...wherein receiving, by the network equipment, the uplink information sent by the terminal equipment in the first time resource of the present time resource set on the unlicensed carrier comprises:
receiving, by the network equipment, an N-bit ACK/NACK transmitted by the terminal equipment through a Physical Uplink Control Channel (PUCCH) or Physical Uplink Shared Channel (PUSCH) on the first time resource, the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives the PDSCH sent by the network equipment in the at least one previous time resource set, and N being a positive integer, and wherein N is determined by the following formula:

    PNG
    media_image1.png
    45
    89
    media_image1.png
    Greyscale
,
where K represents a number of the at least one previous time resource set, C represents a maximum bit number of ACK/NACK corresponding to each PDSCH, 
    PNG
    media_image2.png
    24
    20
    media_image2.png
    Greyscale
 is to a number of time resource units in an ith previous time resource set of the at least one previous time resource set or equal to a number of downlink time resource units in the ith previous time resource set or equal to a parameter value configured for the ith previous time resource set by the network equipment, the parameter value being not greater than the number of the time resource units in the ith previous time resource set).
Regarding claim 60, U.S. Patent No. 11,228,916 B2 further claims wherein sending, by the network equipment, the second information comprises:
sending, by the network equipment, the second information after sending the downlink information (the downlink information is sent in previous time resource set and the fourth information is sent in a present time resource, see claim 8).
Regarding claim 61, U.S. Patent No. 11,228,916 B2 further claims wherein sending, by the network equipment, the second information after sending the downlink information comprises:
sending, by the network equipment, the second information in the present time resource set after sending the downlink information (the downlink information is sent in previous time resource set and the fourth information is sent in a present time resource, see claim 8).
Regarding claim 63, U.S. Patent No. 11,228,916 B2 further claims wherein the downlink information comprises a Physical Downlink Shared Channel (PDSCH), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (see claim 8).
Regarding claim 64, U.S. Patent No. 11,228,916 B2 further claims wherein receiving, by the network equipment, the uplink information corresponding to the downlink information sent by the terminal equipment using the first time resource comprises:
receiving, by the network equipment, an N-bit ACK/NACK transmitted by the terminal equipment through a Physical Uplink Control Channel (PUCCH), or a Physical Uplink Shared Channel (PUSCH) on the first time resource, the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives part or all of the PDSCH (see claim 8).
Regarding claim 65, U.S. Patent No. 11,228,916 B2 claims a device for transmitting uplink information on an unlicensed carrier, comprising (see claim 13): 
a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein the computer program, when executed by the processor, (see claim 13) causes the processor to execute operations of:
 receiving downlink information transmitted in at least one time resource set (see claim 13); 
receiving second information used to determine a first time resource in a present time resource set (receiving a fourth information, see claim 13), wherein the present time resource set is a time resource set obtained by network equipment by contention (see claim 13), and the network equipment performs data transmission on the unlicensed carrier through time resource sets obtained by contention (see claim 13), time resources in each time resource set obtained by contention are continuous (see claim 13), and different time resource sets are discontinuous (at intervals, see claim 13); and
sending the uplink information corresponding to the downlink information by using the first time resource (see claim 13).
In view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claim 65 of the instant application merely broadens the scope of the claim 13 of the U.S. Patent No. 11,228,916 B2 by eliminating portions of Zhang Patent’s claim 13 (...sending an N-bit ACK/NACK to the network equipment through a Physical Uplink Control Channel (PUCCH) or Physical Uplink Shared Channel (PUSCH) on the first time resource, the N-bit ACK/NACK being configured to indicate whether the device successfully receives the PDSCH sent by the network equipment in the at least one previous time resource set, and N being a positive integer, and wherein N is determined by the following formula:

    PNG
    media_image1.png
    45
    89
    media_image1.png
    Greyscale
,
where K represents a number of the at least one previous time resource set, C represents a maximum bit number of ACK/NACK corresponding to each PDSCH, 
    PNG
    media_image2.png
    24
    20
    media_image2.png
    Greyscale
 is equal to a number of time resource units in an ith previous time resource set of the at least one previous time resource set or equal to a number of downlink time resource units in the ith previous time resource set or equal to a parameter value configured for the ith previous time resource set by the network equipment, the parameter value being not greater than the number of the time resource units in the ith previous time resource set).
Regarding claim 66, U.S. Patent No. 11,228,916 B2 further claims wherein the operations further comprise: receiving the second information after receiving the downlink information (the downlink information is transmitted in previous time resource set and the fourth information is received in a present time resource, see claim 13).
Regarding claim 67, U.S. Patent No. 11,228,916 B2 further claims wherein the operations further comprise: receiving the second information in the present time resource set after receiving the downlink information (the downlink information is transmitted in previous time resource set and the fourth information is received in a present time resource, see claim 13).
Regarding claim 69, U.S. Patent No. 11,228,916 B2 further claims wherein the downlink information comprises a Physical Downlink Shared Channel (PDSCH), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (see claim 13).
Regarding claim 70, U.S. Patent No. 11,228,916 B2 further claims wherein the operations further comprise: sending an N-bit ACK/NACK to the network equipment through a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH) on the first time resource, the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives part or all of the PDSCH (see claim 13).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. 

Claims 56, 62 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,228,916 B2 to Feng as applied to claims above, and further in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic).
Regarding claims 56, 62 and 68, U.S. Patent No. 11,228,916 B2 does not explicitly claim wherein the present time resource set is a time resource set obtained by the network equipment by contention “adopting Listen Before Talk (LBT)”.
Damnjanovic teaches wherein the present time resource set is a time resource set obtained by the network equipment by contention adopting Listen Before Talk (LBT) (eNB performs contention by adopting listen before talk procedure, i.e. CCA, paragraphs [52, 59-61]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the present time resource set is a time resource set obtained by the network equipment by contention adopting Listen Before Talk (LBT) as taught by Damnjanovic, with the claims of wherein the present time resource set is a time resource set obtained by the network equipment by contention as claimed by U.S. Patent No. 11,228,916 B2, for a purpose of enabling the terminal equipment and the network equipment to use one of the standards for contention, but increase compatibility of the teachings (see Damnjanovic, paragraphs [52, 59-61]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 53-56, 59-62 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic).
Regarding claims 53 and 65, Chang teaches a method and a device for transmitting uplink information on an unlicensed carrier (a method for transmitting uplink information on an unlicensed carrier and a user equipment (UE) for performing the method, paragraphs [281-283] and Fig. 9), comprising: 
a memory (a memory 42, Fig. 5 and paragraph [313]), 
a processor (a processor 41, Fig. 5 and paragraph [313]), and 
a computer program stored on the memory and executable on the processor (an executable program stored in the memory 42, paragraph [315]), wherein the computer program, when executed by the processor, causes the processor to execute operations of (wherein the executable program, when executed by the processor, cause the processor of the UE to perform the method, paragraphs [315, 502]):
receiving downlink information transmitted in at least one time resource set (the UE with the processor, receives downlink data, paragraphs [20, 121, 271], transmitted in at least one time frame, paragraphs [20, 121, 266, 267, 284]); 
receiving second information (the UE receives UL grant/configuration information indicating time resource(s), paragraphs [254-261, 263]) used to determine a first time resource in a present time resource set (wherein the UL grant/configuration information is used by the UE to identify a time/subframe in a next time frame for transmission, paragraphs [254-261, 263, 271]), wherein the present time resource set is a time resource set obtained by network equipment by contention (wherein next time frame is a time resource obtained by an eNB, paragraphs [221-224, 263]) and the network equipment performs data transmission on the unlicensed carrier through time resource sets obtained by contention (the eNB performs data transmission, i.e. DL data, on the unlicensed spectrum through time resource(s) obtained by contention, paragraphs [121, 221-224, 263, 271]), and different time resource sets are discontinuous (different time frames are separated by at least no time resource contented and/or DRX time resource, paragraphs [254-255, 259-261]); and
sending the uplink information corresponding to the downlink information by using the first time resource (the UE with the processor sends the uplink information, i.e. HARQ information, corresponding to the DL data, by using the time resource in the next time frame, paragraphs [235, 271]).
However, Chang does not explicitly teach the time resources in “each time resource set obtained by contention are continuous”.
Damnjanovic teaches a method and a device for transmitting uplink information on an unlicensed carrier (a method for transmitting uplink information on an unlicensed carrier and a user equipment (UE) for performing the method, paragraphs [34, 52, 56, 72-73] and Fig. 11), comprising: 
a memory (a memory, paragraphs [14, 135, 208, 209]), 
a processor (a processor, paragraphs [14, 135, 208, 209]), and 
a computer program stored on the memory and executable on the processor (an executable program code stored in the memory, paragraphs [14, 135, 208, 209]), wherein the computer program, when executed by the processor, causes the processor to execute operations of (wherein the executable program code, when executed by the processor, cause the processor of the UE to perform the method, paragraphs [14, 135, 208, 209]):
receiving downlink information transmitted in at least one time resource set (the UE with the processor, receives DL data transmitted via subframe(s), in one time resource set, i.e. in unlicensed frame/interval 405, 505, or 605, paragraphs [59-60, 63, 68, 70, 73-75]); 
receiving second information used to determine a first time resource in a present time resource set (receiving uplink grant indicating an uplink time resource in a successive/following unlicensed frame/interval, paragraphs [74, 81, 96, 108]), wherein the present time resource set is a time resource set obtained by network equipment by contention (wherein the successive/following unlicensed frame/interval is a time resource set/frame obtained by eNB through contention, paragraphs [52, 60, 64-65, 71-72]), and the network equipment performs data transmission on the unlicensed carrier (the eNB transmits data transmission on the unlicensed carrier/frequency, paragraphs [61, 66, 73]), time resources in each time resource set obtained by contention are continuous (subframes in each unlicensed frame/interval are continuous, Fig. 4-6), and different time resource sets are discontinuous (different unlicensed frames/intervals are separated by one or more non-contented frames, paragraphs [102, 127], or at least a delay interval, paragraph [74]); and
sending the uplink information corresponding to the downlink information by using the first time resource (the UE with the processor, sends the uplink information, i.e. HARQ acknowledgement, corresponding to the DL data transmitted by the eNB, using at least one subframe in the successive/following unlicensed frame/interval, Fig. 4-6 and paragraphs [62-63, 68, 72-75]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of time resources in each time resource set obtained by contention are continuous  as taught by Damnjanovic, with the teachings of time resources in each time resource set obtained by contention as taught by Chang, for a purpose of enabling the terminal equipment and the network equipment to communicate continuously during time resource set while preventing the terminal equipment and the network equipment to occupy the unlicensed resource for too long, i.e. more than the LTE radio frame (see Damnjanovic, paragraphs [56-58, 127]). 
Regarding claims 54 and 66, the combination of Chang and Damnjanovic further teaches wherein receiving, by the terminal equipment, the second information comprises:
receiving, by the terminal equipment, the second information after receiving the downlink information (the UE with the processor, receives the UL grant/configuration for transmitting UL data/HARQ acknowledgement, after receiving the DL data, see Chang, paragraph [171], see Damnjanovic, paragraphs [61-62, 66-68, 72-73] and Fig. 4-6).
Regarding claims 55 and 67, the combination of Chang and Damnjanovic further teaches wherein receiving, by the terminal equipment, the second information after receiving the downlink information comprises:
receiving, by the terminal equipment, the second information in the present time resource set after receiving the downlink information (the UE with the processor, receives the UL grant/configuration for transmitting UL data/HARQ acknowledgement, in a next unlicensed frame/interval after receiving the DL data, see Chang, paragraph [171], see Damnjanovic, paragraph [74] and Fig. 4-6).
Regarding claims 56 and 68, Damnjanovic further teaches wherein the present time resource set is a time resource set obtained by the network equipment by contention adopting Listen Before Talk (LBT) (eNB performs contention by adopting listen before talk procedure, i.e. CCA, paragraphs [52, 59-61]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the present time resource set is a time resource set obtained by the network equipment by contention adopting Listen Before Talk (LBT) as taught by Damnjanovic, with the teachings of wherein the present time resource set is a time resource set obtained by the network equipment by contention as taught by Chang, for a purpose of enabling the terminal equipment and the network equipment to use one of the standards for contention, but increase compatibility of the teachings (see Damnjanovic, paragraphs [52, 59-61]).
Regarding claim 59, Chang teaches a method for transmitting uplink information on an unlicensed carrier (a method for transmitting uplink information on an unlicensed carrier, paragraphs [281-283] and Fig. 9), comprising:
sending, by network equipment, downlink information in at least one time resource set (an eNB transmits downlink data, paragraphs [20, 121, 271], in at least one time frame, paragraphs [20, 121, 266, 267, 284]); 
sending, by the network equipment, second information to terminal equipment (the eNB transmits UL grant/configuration information indicating time resource(s), paragraphs [254-261, 263]), wherein the second information is used to determine a first time resource in a present time resource set (wherein the UL grant/configuration information is used by the UE to identify a time/subframe in a next time frame for transmission, paragraphs [254-261, 263, 271]), the present time resource set is a time resource set obtained by the network equipment by contention (wherein next time frame is a time resource obtained by an eNB, paragraphs [221-224, 263]), and the network equipment performs data transmission on the unlicensed carrier through time resource sets obtained by contention (the eNB performs data transmission, i.e. DL data, on the unlicensed spectrum through time resource(s) obtained by contention, paragraphs [121, 221-224, 263, 271]), and different time resource sets are discontinuous (different time frames are separated by at least no time resource contented and/or DRX time resource, paragraphs [254-255, 259-261]); and
receiving, by the network equipment, the uplink information corresponding to the downlink information sent by the terminal equipment using the first time resource (the eNB receives the uplink information, i.e. HARQ information, corresponding to the DL data, sent by UE, using the time resource in the next time frame, paragraphs [235, 271]).
However, Chang does not explicitly teach time resources in “each time resource set obtained by contention are continuous”.
Damnjanovic teaches a method for transmitting uplink information on an unlicensed carrier (a method for transmitting uplink information on an unlicensed carrier, paragraphs [34, 52, 56, 72-73] and Fig. 11), comprising:
sending, by network equipment, downlink information in at least one time resource set (an eNB transmits DL data transmitted via subframe(s), in one time resource set, i.e. in unlicensed frame/interval 405, 505, or 605, paragraphs [59-60, 63, 68, 70, 73-75]); 
sending, by the network equipment, second information to terminal equipment, wherein the second information is used to determine a first time resource in a present time resource set (the eNB transmits uplink grant indicating an uplink time resource in a successive/following unlicensed frame/interval, paragraphs [74, 81, 96, 108]), the present time resource set is a time resource set obtained by the network equipment by contention (wherein the successive/following unlicensed frame/interval is a time resource set/frame obtained by eNB through contention, paragraphs [52, 60, 64-65, 71-72]), and the network equipment performs data transmission on the unlicensed carrier (the eNB transmits data transmission on the unlicensed carrier/frequency, paragraphs [61, 66, 73]), time resources in each time resource set obtained by contention are continuous (subframes in each unlicensed frame/interval are continuous, Fig. 4-6), and different time resource sets are discontinuous (different unlicensed frames/intervals are separated by one or more non-contented frames, paragraphs [102, 127], or at least a delay interval, paragraph [74]); and
receiving, by the network equipment, the uplink information corresponding to the downlink information sent by the terminal equipment using the first time resource (the eNB receives the uplink information, i.e. HARQ acknowledgement, corresponding to the DL data, sent from UE using at least one subframe in the successive/following unlicensed frame/interval, Fig. 4-6 and paragraphs [62-63, 68, 72-75]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of time resources in each time resource set obtained by contention are continuous  as taught by Damnjanovic, with the teachings of time resources in each time resource set obtained by contention as taught by Chang, for a purpose of enabling the terminal equipment and the network equipment to communicate continuously during time resource set while preventing the terminal equipment and the network equipment to occupy the unlicensed resource for too long, .e. more than the LTE radio frame (see Damnjanovic, paragraphs [56-58, 127]). 
Regarding claim 60, the combination of Chang and Damnjanovic further teaches wherein sending, by the network equipment, the second information comprises:
sending, by the network equipment, the second information after sending the downlink information (the eNB transmits the UL grant/configuration for transmitting UL data/HARQ acknowledgement, after sending the DL data, see Chang, paragraph [171], see Damnjanovic, paragraphs [61-62, 66-68, 72-73] and Fig. 4-6).
Regarding claim 61, the combination of Chang and Damnjanovic further teaches wherein sending, by the network equipment, the second information after sending the downlink information comprises:
sending, by the network equipment, the second information in the present time resource set after sending the downlink information (eNB transmits the UL grant/configuration for transmitting UL data/HARQ acknowledgement, in a next unlicensed frame/interval after transmitting the DL data, see Chang, paragraph [171], see Damnjanovic, paragraph [74] and Fig. 4-6).
Regarding claim 62, Damnjanovic further teaches wherein the present time resource set is a time resource set obtained by the network equipment by contention adopting Listen Before Talk (LBT) (eNB performs contention by adopting listen before talk procedure, i.e. CCA, paragraphs [52, 59-61]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the present time resource set is a time resource set obtained by the network equipment by contention adopting Listen Before Talk (LBT) as taught by Damnjanovic, with the teachings of wherein the present time resource set is a time resource set obtained by the network equipment by contention as taught by Chang, for a purpose of enabling the terminal equipment and the network equipment to use one of the standards for contention, but increase compatibility of the teachings (see Damnjanovic, paragraphs [52, 59-61]).

Claims 57, 63 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) as applied to claims above, and further in view of US 2016/0353474 A1 to Zhang et al. (hereafter refers as Zhang).
Regarding claims 57, 63 and 69, the combination of Chang and Damnjanovic further teaches the downlink information (downlink information comprises a downlink data, see Chang, paragraphs [270-271], see Damnjanovic, paragraphs [74, 80-81]), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (the uplink information comprises ACK/NACK information, see Damnjanovic, paragraphs [69, 73, 74]).
However, the combination of Chang and Damnjanovic does not explicitly teach that the downlink information comprises a “Physical Downlink Shared Channel (PDSCH)”.
Zhang teaches the downlink information comprises a Physical Downlink Shared Channel (PDSCH) (transmitting downlink data via physical downlink shared channel (PDSCH), paragraphs [51, 82-84] and Fig. 5, step 520, provisional 62/167,077, paragraphs [48, 77-79] and Fig. 5), and the uplink information comprises an Acknowledgement (ACK)/Non-Acknowledgement (NACK) (transmitting uplink information comprises ACK/NACK information, paragraphs [70, 79, 83-84] and Fig. 5, provisional 62/167,077, paragraphs [67, 77-79] and Fig. 5).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the downlink information comprises a Physical Downlink Shared Channel (PDSCH) as taught by Zhang, with the teachings of the downlink information as taught by combination of Chang and Damnjanovic, for a purpose of enabling the teachings to using the PDSCH to transmit the downlink data, thus be compatible with the mobile communication standard that using PDSCH (see Zhang, paragraphs [51, 82-84] and Fig. 5, step 520, provisional 62/167,077, paragraphs [48, 77-79] and Fig. 5),

Claims 58, 64 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0366594 A1 to Chang et al. (hereafter refers as Chang) in view of US 2015/0049709 A1 to Damnjanovic et al. (hereafter refers as Damnjanovic) as applied to claims above, and further in view of US 2018/0175973 A1 to Rosa et al. (hereafter refers as Rosa).
Regarding claims 58, 64 and 70, the combination of Chang and Damnjanovic further teaches wherein sending, by the terminal equipment, the uplink information corresponding to the downlink information by using the first time resource comprises:
sending, by the terminal equipment, an N-bit ACK/NACK to the network equipment through a Uplink Channel on the first time resource (the UE sends a plurality of bits ACK/NACK to eNB, on the subframe resource, see Damnjanovic, paragraphs [12, 68, 73], on uplink channel, see Damnjanovic, paragraph [74]), the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives part or all of the downlink channel (the plurality of bits ACK/NACK being configured to indicate whether the UE successfully receives at least some of the DL subframes, see Damnjanovic, abstract and paragraphs [7, 68, 73]).
However, the combination of Chang and Damnjanovic does not explicitly teach the Uplink Channel comprises “a Physical Uplink Control Channel (PUCCH) or PUSCH” and wherein the downlink channel comprises the “PDSCH”.
Rosa teaches sending, by a terminal equipment, an N-bit ACK/NACK to a network equipment (UE transmits plurality of bits ACK/NACK to a base station, paragraphs [37, 39, 57-58], provisional 62/174,921, paragraphs [37-39, 46-48]) through a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH) on the first time resource (through a PUCCH on a time resource on unlicensed carrier, paragraphs [32, 34, 39, 57-58], provisional 62/174,921, paragraphs [37-39, 46-48]), the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives part or all of the PDSCH (the plurality of bits ACK/NACK is used to indicate whether the UE successfully receives at least some DL subframes, paragraphs [37, 39, 57-58], provisional 62/174,921, paragraphs [37-39, 46-48], in the PDSCH, paragraphs [33, 35], provisional 62/174,921, paragraphs [26-28]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of sending, by the terminal equipment, the N-bit ACK/NACK to the network equipment through the Physical Uplink Control Channel (PUCCH) or the Physical Uplink Shared Channel (PUSCH) on the first time resource, the N-bit ACK/NACK being configured to indicate whether the terminal equipment successfully receives part or all of the PDSCH as taught by Rosa, with the teachings of sending, by the terminal equipment, the N-bit ACK/NACK to the network equipment through the uplink channel on the first time resource as taught by combination of Chang and Damnjanovic, for a purpose of enabling the downlink data to be transmitted via PDSCH and the N-bit ACK/NACK to be transmitted in the uplink control channel, thus reducing interference with the uplink data channel, while be compatible with the mobile system that using the PDSCH channel, pucch channel and pusch channel (see Rosa, paragraphs [29-31], provisional 62/174,921, paragraphs [22-24, 26]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160204924 A1 discloses the UL grant comprising DAI information for specifying the number of downlink subframe for which the HARQ-ACK information needed to be fed back (paragraph [244]).
US 2016/0128089 A1 discloses control channel including uplink grant indicating the uplink subframe transmitting the ACK/NACK for the plurality of data channels (paragraph [224]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        October 14, 2022